internal_revenue_service department of the treasury index number washington dc cc dom corp b2 plr-106109-98 date date distributing distributing controlled sub sub sub sub sub sub sub sub u w w w l i i sub corp partners associates property date date date b o a l n i w_i q i d i i m m k n i dear this is in response to your request on behalf of the above referenced taxpayer dated march concerning the federal tax consequences of a proposed transaction submissions summarized below additional information was provided in additional the information submitted for consideration is requesting rulings distributing is a publicly traded parent company of a life-nonlife consolidated_group sub stock of distributing distributing owns all of the sub sub sub and sub distributing also owned w owned the remaining vy described below controlled owned all of the stock of sub partnership and associates controlled also owned a partnership_interest in distributing of controlled of controlled and sub prior to the transactions sub distributing wishes to raise equity_capital to pay off distributing 2's investment banker has advised debt distributing that an offering of controlled stock will raise substantially more funds per share than an offering of distributing stock and that an offering of controlled stock will raise substantially more money if distributing has announced that controlled will become a stand-alone company than if controlled were to remain a subsidiary of distributing and distributing for what have been represented as valid business purposes the following transactions have been completed i on date controlled distributed all of the stock of sub pro_rata to its shareholders distributing and distributing ii also on date controlled made the following distributions - - - - all of the stock of sub deferred taxable intercompany_transaction that became taxable after step iv below to distributing ina all of its interest in partners to distributing in a deferred taxable intercompany_transaction that became taxable after step iv all of its interest in associates to distributing in a deferred taxable intercompany_transaction that became taxable after step iv the account receivable due from corp a corporation previously sold by controlled to an unrelated party distributing transaction that became taxable after step iv below in a deferred taxable intercompany in the amount of dollar_figurey to iii also on date controlled recapitalized with distributing exchanging its common_stock for class a stock with one vote per share and class b stock which has five votes per share its common_stock for class a stock thus substantially increased its voting power over controlled distributing exchanged distributing both classes of stock have equal dividend po and liquidation rights and are expected to publicly trade at the same value iv as a result although the ipo in an ipo that closed on date controlled issued shares of its class a common_stock to the public in exchange for cash shares represented sufficient value to disaffiliate controlled from the distributing group under sec_1504 distributing still owned controlled stock possessing u distributing owned stock possessing t controlled's voting power and the public owned stock possessing sdollar_figure of controlled's voting power of controlled's voting power of subsequent to the ipo described in paragraph iv above controlled repurchased some of its stock issued in the as a result as of date distributing owned ipo controlled stock possessing p of controlled's voting power distributing owned stock possessing q controlled's voting power and the public owned stock possessing r of controlled's voting power of vi controlled also has issued options to purchase z shares of controlled class a common_stock pursuant to employee compensation and benefit plans the following steps are proposed vii distributing will distribute all of its controlled stock to distributing the first distribution villi ix distributing will transfer all of its sub stock to sub a capital_contribution as distributing will distribute all of its controlled stock to its shareholders pro_rata except that cash will be paid in lieu of fractional shares of controlled stock the second distribution the following representations have been made in connection with the proposed transactions a no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as other than that of a creditor employee or a shareholder in any capacity the years of financial information submitted on behalf of distributing corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last is representative of the c da e f g h financial statements submitted - s- the s years of financial information submitted on behalf of distributing is representative of the corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of the controlled is representative of the corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the years of financial information submitted on behalf of sub is representative of the corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of sub is representative of the corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of sub is representative of the corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of sub is representative of the corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted j immediately after the distribution at least percent k m n pp of the fair_market_value of the gross assets of controlled will consist of the stock and securities of controlled corporations that are engaged in the active_conduct of sec_355 a trade_or_business as defined in the years of financial information submitted on behalf of sub is representative of the corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the years of financial information submitted on behalf of sub is representative of the corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction the distributing and controlled corporations will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock or stock and securities of the controlled_corporation is carried out for the following corporate business_purpose to permit distributing more favorable terms than it could under is current corporate structure stock and securities of the controlled_corporation is motivated in whole or substantial part by one or more of these corporate business purposes to access the equity_capital markets on the distribution of the stock or there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of the distributing corporations and the management of the distributing corporations to their best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of the distributing corporations to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either the distributing or controlled_corporation after the transaction -7- there is no plan or intention by the acquiring distributing or controlled_corporation directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate the distributing or controlled corporations to merge them with any other corporation or to sell or otherwise dispose_of their assets after the transaction except in the ordinary course of business no intercorporate debt will exist between the distributing_corporation and the controlled_corporation at the time of or subsequent to the controlled_corporation stock the distribution of loss deduction and credit will be taken into immediately before the distribution items of income gain account as required by the applicable intercompany_transaction regulations further any excess_loss_account of the distributing_corporation with respect to the controlled_corporation stock will be included in income immediately before the distribution payments made in connection with all continuing transactions if any between the distributing and controlled_corporation will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length the total amount of cash distributed in lieu of fractional shares will constitute less than one percent distributing of the total consideration distributed by the management of controlled has no plan or intention to propose a change to the respective voting rights or powers of the class a common_stock or the class b common_stock of controlled controlled has no plan or intention to acquire more than stock purchases made both before and after the transaction of its outstanding_stock taking into account all of the outstanding_stock options with respect to controlled have been issued to employees or directors and the number of outstanding_stock options on the date of the transaction will be such that even if all of the options were exercised immediately prior to the transaction distributing would still own stock of controlled constituting control as defined in sec_368 based solely on the information submitted and the representations set forth above with regard to the first distribution we conclude as follows no gain_or_loss will be recognized by distributing upon the distribution to distributing of all of distributing 1's controlled stock as described above except with respect to any excess_loss_account distributing had in controlled's stock and except for any income recognized by distributing as a result of a distribution from distributing 1's policyholders surplus account pursuant to sec_815 sec_355 no gain_or_loss will be recognized by distributing upon receipt of the controlled stock in the distribution described above sec_355 the basis of the stock of controlled and distributing stock in the hands of distributing immediately after the distribution will in the aggregate be the same as the basis of the distributing stock in such shareholder's hands immediately prior to the distribution such aggregate basis will be allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 and income_tax regulations sec_358 of the the holding_period of the controlled stock received by distributing will include the holding_period of the distributing stock on which the distributions will be made provided such stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 based solely on the information submitted and the representations set forth above with regard to the second distribution we conclude as follows no gain_or_loss will be recognized by distributing upon the distribution to distributing 2's shareholders of all of distributing 2's controlled stock as described above except with respect to any excess_loss_account distributing had in controlled's stock il sec_355 no gain_or_loss will be recognized by distributing 2's shareholders upon receipt of the controlled stock in the distribution described above sec_355 the basis of the stock of controlled and distributing stock in the hands of each of distributing 2's shareholders immediately after the distribution will in the aggregate be the same as the basis of the distributing stock in such shareholder's hands immediately prior to the distribution such aggregate basis will be allocated in proportion to the fair_market_value of each in accordance with sec_1 a i r c sec_358 of the income_tax regulations and the holding_period of the controlled stock received by distributing 2's shareholders will include the holding_period of the distributing stock on which the distributions will be made provided such stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 any payments of cash in lieu of fractional share interests in controlled will be treated for federal_income_tax purposes as if the fractional share were issued in the second distribution and then were redeemed by controlled the cash payments will be treated as having been received as distributions in full payment in exchange for the stock redeemed as provided in sec_302 c b capital_asset in the hands of the recipient shareholder the gain_or_loss will constitute capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 revproc_77_41 provided the fractional share interest is a the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party material submitted in support of the request for rulings it subject_to verification on examination while this office has not verified any of the is except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the distributions described in step ii above a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting sec_6110 of the code provides that it may not be it used or cited as precedent sincerely yours assistant chief_counsel corporate py eh obrnn richard l osborne senior technician reviewer cc dom corp
